Petition for Writ of Mandamus Denied and Memorandum Opinion filed March
27, 2006








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed March 27, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00246-CV
____________
 
IN RE HOUSTON CHRONICLE PUBLISHING COMPANY
and PEGGY O=HARE, Relators
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M  O P I N I O N
On March 20, 2006, relators,
Houston Chronicle Publishing Company and Peggy O=Hare, filed a petition for writ of
mandamus in this Court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see  also  Tex.
R. App. P. 52.1.  
Relators have failed to establish their
entitlement to mandamus relief and, accordingly, we deny relators= petition for writ of mandamus. 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed March 27, 2006.
Panel consists of
Chief Justice Hedges, and Justices Yates and Guzman.